                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


ANTONIO DEVONTE JACKSON,

                            Petitioner,

             v.                                        Case No. 20-CV-665

REED RICHARDSON,

                           Respondent.


                                        ORDER


       Petitioner Antonio DeVonte Jackson pleaded guilty in the circuit court for

Milwaukee County to armed robbery (party to a crime), felony bail jumping, and resisting

or obstructing an officer. (ECF No. 1 at 2.) On February 5, 2016, the court sentenced him

for the armed robbery conviction to fourteen years of initial confinement and eleven years

of extended supervision. (ECF No. 2-1 at 5.) He was sentenced for the bail jumping

conviction to a consecutive sentence of one-year confinement and three years of extended

supervision. (Id. at 5-6.) And he was sentenced for the resisting or obstructing an officer

conviction to a concurrent nine-month sentence. (Id. at 6.) Jackson appealed, and the

Wisconsin Court of Appeals affirmed his conviction on September 11, 2018. (ECF No. 1




        Case 2:20-cv-00665-WED Filed 06/04/20 Page 1 of 6 Document 10
at 3.) The Wisconsin Supreme Court denied his petition for review on February 12, 2019.

(Id.)

        On April 27, 2020, Jackson filed a petition for a writ of habeas corpus. (ECF No. 1.)

Accompanying his petition was a motion to proceed without prepayment of the filing fee

and/or costs (ECF No. 3), commonly referred to as a motion to proceed in forma pauperis

(IFP). Having reviewed Jackson’s prisoner trust account statement (ECF No. 9), the court

is satisfied that he cannot afford the filing fee. Therefore, his motion to proceed IFP is

granted.

        In his habeas petition Jackson raises two grounds for relief: (1) his trial counsel

failed to investigate an alibi defense, and (2) he was denied the assistance of counsel at a

critical stage—a line up. (ECF No. 1 at 6-7.) He acknowledges that he did not exhaust his

state remedies for either claim. (Id. at 7-8.) He states that he is still waiting to receive

documents from his discovery materials that would support his first claim. (Id. at 7.) And

regarding his second claim he states, “Documents to support this claim was withheld and

the use of due diligent was use to find such document causing delay.” (Id. at 8 (reprinted

as original).)

        Jackson also filed a motion asking the court to stay these proceedings and hold his

petition in abeyance, presumably to exhaust his state remedies. (ECF No. 4.) In his motion

he states,

        As a layperson, my ability to fully litigate and address items are very
        difficult. I’m not been able to fully address all my legal violations and need


                                         2
           Case 2:20-cv-00665-WED Filed 06/04/20 Page 2 of 6 Document 10
       the opportunity to redeveloped claims in the trial court as noted in my
       habeas application. Failure to investigate my Alibi Defense is one claim.

(ECF No. 4 at 1 (reprinted as original).)

       Jackson asserts that the Wisconsin Supreme Court denied his petition for review

on February 12, 2019. He had ninety days from that date in which to file a petition for a

writ of certiorari with the Supreme Court of the United States. Sup. Ct. R. 13. He then had

one year from that date to file a federal habeas petition, making May 13, 2020, the

deadline for filing his petition for a writ of habeas corpus in federal court. See 28 U.S.C.

§ 2244(d)(1)(A); Ray v. Clements, 700 F.3d 993, 1003 (7th Cir. 2012). Jackson’s motion was

timely filed on April 27, 2020. (ECF No. 1.)

       Ordinarily, if a person files a petition for a writ of habeas corpus before he exhausts

his state court remedies the court will dismiss the petition without prejudice, and the

petition can be refiled after the state court remedies have been exhausted. However,

accepting as true the dates alleged in Jackson’s petition, if the court were to dismiss the

petition Jackson would not have any time in which to file another federal habeas petition

after exhausting his remedies in state court, as his deadline has now passed and the filing

of his habeas petition on April 27, 2020, did not toll the limitations period. See Powells v.

Pollard, No. 12-CV-824-JPS, 2013 WL 1878893, at *1 (E.D. Wis. May 3, 2013) (“[T]he filing

of a petition for habeas corpus in federal court does not toll the statute of limitations[.]”)

(citing Duncan v. Walker, 533 U.S. 167, 181-82 (2001)). Properly filing a motion for post-

conviction relief in state court would have stopped the one-year clock. 28 U.S.C.


                                      3
        Case 2:20-cv-00665-WED Filed 06/04/20 Page 3 of 6 Document 10
§ 2244(d)(2). The motion is deemed filed for purposes of § 2244(d)(2) when the inmate

deposits the filing in the prison mail system in accordance with the prison’s regulations.

Ray, 700 F.3d at 1006. In Jackson’s motion to stay he did not assert that he filed a motion

for post-conviction relief or that he intended to do so.

       Under the stay and abeyance procedure approved by the Supreme Court in Rhines

v. Weber, 544 U.S. 269 (2005), the district court may stay the proceedings on a federal

habeas petition and hold the petition in abeyance while the petitioner exhausts his

remedies in state court. This preserves the petitioner’s ability to seek habeas relief but

affords the state courts the first opportunity to remedy any constitutional errors in the

petitioner’s conviction. But because the stay and abeyance procedure would undermine

the finality and expediency that Congress sought when it passed the Antiterrorism and

Effective Death Penalty Act, “stay and abeyance should be available only in limited

circumstances.” Rhines, 544 U.S. at 277. “[S]tay and abeyance is only appropriate when

the district court determines there was good cause for the petitioner’s failure to exhaust

his claims first in state court.” Id. Moreover, the claims must be plausibly meritorious. Id.

       In his motion to stay Jackson offers a cursory one-sentence statement that, because

he is a layperson, it has been difficult for him to sufficiently litigate and address his

claims. (ECF No. 4 at 1.) However, the mere fact that he is pro se or lacks legal knowledge

does not provide good cause for a stay. Yeoman v. Pollard, 875 F.3d 832, 837-38 (7th Cir.

2017). Otherwise, “virtually any prisoner could make this showing.” Powells, 2013 WL



                                      4
        Case 2:20-cv-00665-WED Filed 06/04/20 Page 4 of 6 Document 10
1878893, at *2 (quoting Johnson v. Huibregtsem, No. 07-cv-674, 2008 WL 4621345, at *7

(W.D. Wis. Mar. 14, 2008)); Jackson v. Baenen, No. 12-CV-00554, 2012 WL 5988414, at *2

(E.D. Wis. Nov. 29, 2012).

       Jackson states in his motion to stay that “[f]ailure to investigate [his] Alibi Defense

is one claim” that he wishes to pursue further at the trial court level. (ECF No. 4 at 1.)

Although not alleged in support of his motion to stay, in his habeas petition he asserted

that he is still waiting on documents to support this claim. The court finds that

explanation to be sufficient. Moreover, the court finds that Jackson’s claims are plausibly

meritorious, and his complaint is not otherwise subject to dismissal pursuant to Rule 4.

       IT IS THEREFORE ORDERED that Jackson’s motion to proceed without

prepayment of fees and/or costs (ECF No. 3) is granted.

       IT IS FURTHER ORDERED that Jackson’s request for stay and abeyance (ECF

No. 4) is granted. The proceedings are stayed, and Jackson’s petition is held in abeyance.

Jackson shall commence exhaustion of his state court remedies no later than 60 days from

the date of this order or file a motion for an extension of time if he is not able to do so.

Not later than 28 days after the exhaustion of his state court remedies or the expiration of

time for seeking further review, Jackson shall notify this court that the state court

proceedings are completed and that this court’s stay may be lifted. Failure to do so may

result in the court dismissing this action. The Clerk shall close this case for statistical

purposes.



                                      5
        Case 2:20-cv-00665-WED Filed 06/04/20 Page 5 of 6 Document 10
Dated at Milwaukee, Wisconsin this 4th day of June, 2020.



                                        _________________________
                                        WILLIAM E. DUFFIN
                                        U.S. Magistrate Judge




                               6
 Case 2:20-cv-00665-WED Filed 06/04/20 Page 6 of 6 Document 10
